     Case 3:19-cv-02430-LAB-AHG Document 4 Filed 05/26/20 PageID.13 Page 1 of 2



1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11    JORGE GUADALUPE RAYGOZA                  Case No.: 19cv2430-LAB (AHG)
12                                Plaintiff,
                                               ORDER OF DISMISSAL
13    v.
14    MTS CODE COMPLIANCE
      SERGEANT J. KRESIC
15
                               Defendant.
16
17
18         Plaintiff Jorge Raygoza, who is represented by counsel, filed his complaint
19   on December 19, 2019, and a summons was issued. Since then, he has not filed
20   anything, and Defendant has not appeared.
21         The Court ordered him to show cause by May 20, 2020 why this action
22   should not be dismissed both for failure to serve and failure to prosecute. See Fed.
23   R. Civ. P. 4(m) and 41(b); and Civil Local Rule 41.1(a). See also Hells Canyon
24   Preservation Council v. U.S. Forestry Serv., 403 F.3d 683, 689 (9th Cir. 2005)
25   (holding that district court may dismiss under Rule 41(b) sua sponte). The Court,
26   noting that Raygoza’s counsel was capable of filing electronically, required him to
27   file his response even if the Clerk’s office was physically inaccessible. The Court
28   also cautioned him that if he failed to show cause, this action would be dismissed.

                                               1
                                                                                 19cv2430
     Case 3:19-cv-02430-LAB-AHG Document 4 Filed 05/26/20 PageID.14 Page 2 of 2



1         Since then, Raygoza has filed nothing. This action is therefore DISMISSED
2    WITHOUT PREJUDICE for failure to serve and failure to prosecute.
3
4         IT IS SO ORDERED.
5    Dated: May 26, 2020
6
7                                         Honorable Larry Alan Burns
                                          Chief United States District Judge
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            2
                                                                               19cv2430
